Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00219-CV

                  Thomas A. LAMONT, L.O.G. Energy Development, Ltd.,
                   Rosendo A. Carranco, and Montecristo Energy II, Ltd.,
                                       Appellants

                                              v.

                    VAQUILLAS ENERGY LOPENO LTD., LLP and
                           JOB Energy Partners II, Ltd.,
                                   Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2008-CVF000353D1
                         Honorable Jose A. Lopez, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       We withdraw our opinion and judgment dated September 18, 2013, and substitute this
opinion and judgment in their place. In accordance with this court’s opinion of this date, the
judgment of the trial court is AFFIRMED. Costs of this appeal are taxed against Appellants
Thomas A. Lamont, L.O.G. Energy Development, Ltd., Rosendo A. Carranco, and Montecristo
Energy II, Ltd.

       SIGNED December 11, 2013.


                                               _____________________________
                                               Patricia O. Alvarez, Justice